three separate negligence actions, Henry A. Wahn, Jr., one of the defendants in Actions Nos. 1 and 2, appeals: (1) from an order of the Supreme Court, Westchester County, made November 26, 1962 after a pretrial hearing in Action No. 1, which granted a preference in trial in all three actions; and (2) from an order of the same court, dated January 29, 1963, consolidating the three actions and according them a preference in trial under the same calendar number. Order of November 26, 1962, reversed, without costs, and preference vacated, without prejudice to a further application for a preference, if plaintiffs be so advised (Abramson v. Kenwood Labs., 17 A D 2d 626). Order of January 29, 1963, modified by deleting so much of its third decretal paragraph as grants a preference in trial to the consolidated actions. As so modified, order affirmed, without costs. Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.